Citation Nr: 0720932	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for scars of the feet.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.  



REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1974.

This appeal comes to the Board of Veterans' Appeals (BVA or 
Board) from June and July 2003 rating decisions of the 
Department of Veterans Affairs VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefits sought on 
appeal.

At the VA examination in February 2005, the veteran was noted 
to be diagnosed with diabetes mellitus, and at his BVA 
hearing he raised an informal claim for service connection 
for diabetes mellitus.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has scars on his feet that are causally or 
etiologically related to service.  

2.  The veteran's PTSD manifests occupational and social 
impairment with reduced reliability and productivity, but is 
not productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood  


CONCLUSIONS OF LAW

1.  Scars of the feet were incurred during active service.  
38 U.S.C.A §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3,304 (2006)

2.  The criteria for a 50 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2006).  .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in November 2005.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the veteran is not prejudiced by the failure to 
provide him that further information since he will be able to 
express disagreement with any RO adjudicative action taken to 
implement this decision.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran initially filed a claim for scars of the feet in 
February 1999, which was eventually adjudicated as a shrapnel 
injury to the right foot.  However, the veteran's claims file 
is devoid of any evidence either in his service medical 
records or post-service treatment records that shows any 
shrapnel in his right foot.  

The veteran testified that he had a shrapnel wound to his 
right foot after a grenade exploded, but he noted that it was 
not that bad.  He reported being treated in a field hospital, 
but he did not require any stitches and he stated that he was 
immediately returned to duty.  Nevertheless, the veteran's 
separation physical failed to mention any shrapnel wound to 
the right foot.  Furthermore, at a March 2005 VA examination 
the examiner explained that the veteran did not sustain a 
shrapnel wound to his right foot.  Rather, the examiner 
explained that the veteran's boots caused pressure sores over 
the dorsum of both first metatarsals.  As such, this claim 
will be adjudicated as a claim for scarring of the feet.

The veteran testified that while in Vietnam, he was on a 
search and destroy mission for close to a month where they 
were not allowed to remove their boots in order to maintain 
readiness.  The veteran indicated that when he took off his 
boots, the skin on his feet simply came off.  While the 
veteran's separation physical failed to describe any foot 
scars, it is noted that the veteran was found to be entirely 
normal in every category at the separation physical, despite 
wounds to his neck and left foot, for which the veteran 
received several Purple Hearts and for which he is currently 
service connected.  As such, the mere lack of a description 
of foot scarring on the veteran's separation physical will 
not be taken as conclusive evidence that there were no scars.

At a VA examination in May 1999, the veteran was noted to 
have residual scarring on the dorsum of both feet related to 
prolonged boot use while on patrol in Vietnam.  VA treatment 
records, such as in January 2004, also confirm scarring on 
the veteran's right foot.  At a VA examination in March 2005 
it was noted that the veteran's boots caused pressure sores 
over the dorsum of both first metatarsals.  While these sores 
healed after the use of the boots was discontinued, the 
examiner indicated that small, tender scars remained, which 
he opined were related to wearing improperly fitted combat 
boots.

While the veteran's service medical records are silent 
regarding any foot scars, a lay person is competent to report 
any injury, such as scarring, which he is capable of 
observing with his any of his five senses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's testimony about how he developed the scars is 
sufficient to provide the basis for the VA examiner's opinion 
relating the tender foot scars to the veteran's time in 
service.  

The evidence shows that the veteran has scars on his feet, 
which have been linked to his time in service.  Therefore, 
the criteria for service connection have been met, and the 
veteran's claim is accordingly granted.

II.  Increased Rating

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 for PTSD.  A 30 percent rating 
is assigned when PTSD causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

After reviewing the evidence for consideration, the Board is 
of the opinion that the veteran's PTSD related symptomatology 
is currently more severe than it is currently rated.  The 
veteran testified that he is on his third marriage and that 
he currently has difficulty coping.  He retired from the post 
office and then worked part-time until 2004.  Nevertheless, 
the veteran indicated that when he worked, he had difficulty 
getting along with fellow employees and had actually hit a 
co-worker while with the post office.  The veteran testified 
that he was still married and occasionally attended church, 
but rarely went out other than that.

During the course of his appeal, the veteran's treatment 
records have shown Global Assessment of Functioning (GAF) 
scores ranging from a low of 48 at a treatment session in 
January 2006 to a high of 61 at the veteran's VA examination 
in February 2005.  On average, the veteran's GAF scores 
generally range from 51 to 55 which is indicative of moderate 
symptoms with moderate difficulty in occupational or social 
functioning.

At a VA examination in November 2002, the examiner concluded 
that the veteran had mild to moderate symptoms of PTSD.  He 
had irritability in certain social settings and mild to 
moderate vigilance, particularly at night.  The examiner also 
indicated that the veteran's PTSD had a mild to moderate 
impact on his employability, as the veteran indicated that he 
had a good overall relationship with his coworkers.  
Nevertheless, the PTSD symptoms were noted to have a morbid 
impact on his social and personal relationships as indicated 
by two failed marriages, mild to moderate social isolation, 
and few friends.

At his VA examination in February 2005, the examiner noted 
that the veteran had no friends and preferred to spend time 
with his brother.  He was able to perform his basic 
activities of daily living such as bathing, dressing, eating, 
and going to the bathroom, and he was competent to pay bills.  
The veteran had a depressed mood, and his speech was 
intermittently slurred, but his thought processes were goal-
directed, he had no suicidal or homicidal ideations, he 
denied any hallucinations, and his insight and judgment were 
fair.  The veteran reported symptoms of avoidance, re-
experiencing and hyperarousal.  The examiner opined that the 
veteran was unemployable, unless he was placed in a 
structured, supportive environment that could address his 
emotional needs.  The examiner assigned a GAF of 61 which is 
assigned for mild symptomatology.

VA treatment records from 2004 to 2006 demonstrate that the 
veteran had few friends, and had difficulty getting along 
with his wife.  He was still in contact with his daughter, 
and was planning to go to stay with her for a while.  The 
veteran indicated that he occasionally went to church, and in 
January 2005, the veteran was considering doing volunteer 
work.  Nevertheless, the treatment records show that the 
veteran is frequently depressed.  He also had a quick temper, 
although he was working on controlling it.  In September 
2005, the veteran's PTSD was noted to be moderately impairing 
his functioning.  Treatment records also showed intrusive 
thoughts and nightmares and while the veteran wanted to be 
more involved in activities, he preferred to avoid social 
settings.

As such, it is apparent that the veteran's PTSD 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity, due mainly to 
difficulty in establishing and maintaining effective work and 
social relationships.  While the veteran could work, he has 
been shown to need special accommodation to do so.  The 
veteran also has no friends, aside from his family.  
Accordingly, the veteran meets the criteria for a 50 percent 
rating, and his claim is therefore granted.

However, the evidence fails to show that a 70 percent rating 
is warranted.  The veteran's GAF scores have consistently 
been in the moderate range, and the veteran continues to have 
a good relationship with his brother and his daughter.  The 
veteran also attends church, and has indicated an interest in 
volunteering.  Additionally, while the veteran has not worked 
in several years, the VA examiner noted that he could work 
under the right circumstances.  The veteran's treatment 
records fails to show suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; or near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
veteran is also able to attend to his activities of daily 
living.  Therefore the criteria for a rating in excess of 50 
percent is not warranted.


ORDER

Service connection for scars of the feet is granted.

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for PTSD is granted for 
PTSD.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


